TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-05-00626-CV



                       In re Texas Department of State Health Services



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION

               A review of the petition for writ of mandamus shows a copy of a request to the court

reporter for a record from the hearing on the motion to quash. To date, the Court has not received

this record. (As this is not an appeal, there are not the same timetables for filing a record and

notifying the court reporter of a late record. Compare Tex. R. App. P. 35, 37 with 52.7.)

Accordingly, we will abate this proceeding for sixty days from the date of this opinion to allow

relator Texas Department of State Health Services to review the status of the record request and

determine whether payment has been made and whether the record has been prepared or whether the

Department determined that it was not going to tender this record after all. The Department should

report on the status of the record as soon as is practicable so we know whether to expect this record

to be filed. The proceeding will automatically be reinstated in sixty days.



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Waldrop

Filed: March 10, 2006